Order entered December 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00595-CR

                        TADARROWL DERONE CARSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57494-Y

                                             ORDER
       The Court REINSTATES the appeal.

       On October 2, 2015, we ordered the trial court to make findings regarding whether the

record of the April 14, 2014 hearing could be filed. We ADOPT the findings that: (1) a pretrial

hearing was conducted on April 14, 2014; (2) the court reporter’s notes from the hearing cannot

be located and no record can be prepared; (3) appellant is not at fault for the loss or destruction

of the notes; and (4) the parties cannot agree on a substituted record.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.



                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE